DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Response to Applicant’s Arguments
Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive. See the rejection of claims 1-6, 11-17, and 20 over Thompson alone or in view of Jasemian to teach cartridge units being longitudinally offset.

Claim Rejections – 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 11-17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson (US 2017/0172571).
Regarding claim 1, Thompson discloses a loading unit (Fig 4, #44) for a surgical stapling apparatus (Fig 4, #100), the loading unit comprising:
a shaft assembly (Fig 4, #104);
an end effector defining a longitudinal axis (See Figs 4 & 4A, #40 illustrating an end effector with a longitudinal axis), the end effector secured to the shaft assembly (See Fig 4A illustrating that the end effector is secured to the shaft assembly) and including:
an anvil assembly (Fig 4A, #42); and
a cartridge assembly (See Figs 24A & 24B) including a cartridge channel (Fig 24A, wherein the individual cartridges {shown in Fig 24B} are fit into slots within the cartridge channel) and a hinge assembly pivotally coupled together (See Fig 4A, #46 illustrating a hinge assembly coupled with the cartridge assembly), the hinge assembly including at least one arm (#46) that extends between the shaft assembly and the cartridge channel (See Fig 4A illustrating that the arm extends between the shaft assembly {#104} and the cartridge channel) to enable the cartridge assembly to move relative to the anvil assembly between an open position and a closed position (Figs 3 & 4 illustrate that the anvil assembly moves relative to the cartridge assembly between an open and closed position), the cartridge assembly including a reload (See Figs 24A & 24B, #460) that is selectively attachable to the cartridge channel (See ¶ [0214]), the reload having a plurality of cartridge units (See Fig 24A-24C illustrating that the cartridge has a plurality of cartridge units), each cartridge unit being longitudinally offset from the other cartridge units when the cartridge units are attached to the cartridge channel (See Figs 24A-24C illustrating that the cartridge units are each longitudinally offset from the other cartridge units when loaded into the cartridge channel).

Regarding claim 3, Thompson further discloses wherein the plurality of cartridge units selectively interconnect with one another (See Figs 24A-24C illustrating that the cartridge units are interconnected with one another).

Regarding claim 4, Thompson further discloses wherein each cartridge unit of the plurality of cartridge units includes a plurality of rows of staples (See Figs 24A-24C illustrating that each cartridge unit has a plurality of rows of staples {#198}).

Regarding claim 5, Thompson further discloses wherein the plurality of cartridge units interconnect by a tongue- and-groove arrangement (See Figs 24A-24C illustrating that each cartridge unit is interconnected by a tongue and groove arrangement).

Regarding claim 11, Thompson discloses an end effector for a surgical stapling apparatus (See Fig 4), the end effector defining a longitudinal axis (See Fig 4 illustrating the end effector having a longitudinal axis) and comprising:
an anvil assembly (Fig 4A, #42); and
a cartridge assembly including (See Figs 24A & 24B) a cartridge channel (Fig 24A, wherein the individual cartridges {shown in Fig 24B} are fit into slots within the cartridge channel) supporting a reload (See Figs 24A & 24B, #460), the reload including a plurality of separate and distinct cartridge units (See Fig 24A-24C illustrating that the cartridge has a plurality of cartridge units) that removably interconnect with one another within the cartridge channel (See Figs 24A-24C illustrating that the cartridge units are interconnected with one another) such that each cartridge unit is longitudinally offset from the other cartridge units (See Figs 24A-24C illustrating that the cartridge units are each longitudinally offset from the other cartridge units when loaded into the cartridge channel).

Regarding claim 12, Thompson further discloses each cartridge unit of the plurality of separate and distinct cartridge units includes a plurality of rows of staples (See Figs 24A-24C illustrating that each cartridge unit has a plurality of rows of staples {#198}).

Regarding claim 13, Thompson further discloses wherein a first cartridge unit of the plurality of separate and distinct cartridge units includes a sled (Fig 10C, #230b) that is positioned to advance through each cartridge unit of the plurality of separate and distinct cartridge units to fire the plurality of rows of staples in each cartridge unit (See ¶ [0182]).

Regarding claim 14, Thompson further discloses a hinge assembly that is pivotally coupled to a proximal end portion of the cartridge channel (See Fig 4A, #46 illustrating a hinge assembly coupled with the cartridge assembly).

Regarding claim 15, Thompson further discloses wherein the hinge assembly includes a first arm and second arm, the first arm coupled to a first side of the cartridge channel by a first fastener, the second arm coupled to a second side of the cartridge channel by a second fastener (See Fig 4A illustrating a first and second arm {#46} which connect the hinge assembly to the cartridge channel).

Regarding claim 16, Thompson further discloses wherein a first cartridge unit of the plurality of separate and distinct cartridge units is coupled to a second cartridge unit plurality of separate and distinct cartridge units by a castellated seam (See Fig 24A illustrating a castellated seam between the individual units).

Regarding claim 17, Thompson further discloses wherein the first cartridge unit includes at least one groove and the second cartridge unit includes at least one tongue, the at least one groove positioned to receive the at least one tongue therein to define the castellated seam (See Fig 24A illustrating that the individual units are connected via tongue and groove to form a castellated seam between the individual units).

Regarding claim 20, Thompson discloses a surgical stapling apparatus (See Fig 4), comprising:
a shaft assembly (Fig 4, #104) defining a longitudinal axis (See Fig 4 illustrating that the shaft assembly has a longitudinal axis);
a drive beam assembly supported in the shaft assembly (See Fig 8, #226b. See further ¶ [0181]);
an anvil assembly (Fig 4A, #42); and
a cartridge assembly (See Figs 24A & 24B) pivotally coupled to the anvil assembly and to the shaft assembly by a hinge assembly (See Fig 4A, #46 illustrating a hinge assembly coupled with the cartridge assembly), the cartridge assembly supporting a reload (See Figs 24A & 24B, #460) having a plurality of separate and distinct cartridge units that are independently separable from one another and longitudinally offset from one another, each cartridge unit of the plurality of separate and distinct cartridge units (See Fig 24A-24C illustrating that the cartridge has a plurality of cartridge units which are independently separable and are longitudinal offset) including a plurality of staples positioned to form against the anvil assembly (See Figs 24A-24C illustrating that each cartridge unit has a plurality of rows of staples {#198} which form against the anvil), wherein in response to the drive beam assembly translating through the hinge assembly, the hinge assembly pivots from a first position transverse to the longitudinal axis of the shaft assembly to a second position in parallel relation to the longitudinal axis (See ¶ [0181] - [0183] describing that the drive beam translates to fire staples from the pockets).

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of Jasemian (US 2017/0290584 A1).
Regarding claim 6, Thompson does not specifically teach wherein at least one cartridge unit of the plurality of cartridge units includes a side lock that secures the at least one cartridge unit to the cartridge channel.
	Jasemian teaches wherein at least one cartridge unit of the plurality of cartridge units includes a side lock that secures the at least one cartridge unit to the cartridge channel (See Figs 12 and 13, #512/#214 illustrating a cartridge unit {#50} with a side lock to secure the cartridge to the cartridge channel {#210}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thompson to incorporate the teachings of Jasemian to include a side lock to secure the cartridge unit to the cartridge channel with the motivation of providing a method to rapidly replace or reload the cartridge assembly into the cartridge channel, as recognized by Jasemian in ¶ [0087].

Allowable Subject Matter
Claims 7-10 & 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov. The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANDREW M TECCO/Primary Examiner, Art Unit 3731